Title: To Thomas Jefferson from Elijah Brown, 28 April 1806
From: Brown, Elijah
To: Jefferson, Thomas


                        
                            Sire
                            
                            Colo. Burrus’ Amherst Cy.28th April 1806
                        
                        I live in South Carolina Pendleton Distrt but am here on a visit
                            to Se the Family of Capt. Benja. Rucker—whose Daughter I married—when a refugee—at Lynchburgh when & Where I once had
                            the pleasure of seing you Shortly after the British Legion made Their Descent on Charlottsville.—I am likewise the person
                            who had the Honor to address and receive an answer from you to the people of the 16th Regt—in that Country I have had
                            the Honor to be a Representative to the State Legislature—and among others my name is now incorpoarted & circulated as a
                            candidate for Congress at the next Election—Shold I be Elected nothing will give me more real Satisfaction then to se
                            you—and withall to aid in Supporting that kind of Goverment in which you have so Long Labored to the advantage &
                            Interest of the People of these United States—it was my intention on leaving home to have seen you at Monticello but the
                            Length of your Session, together with the necessity of my speedy return to my family induces me now to decline it—our
                            Regiment had on your last Election forwarded a second address to you (highly approbating the Many Salutary Measures you
                            had taken to promote their common Interest—but the Uncertainty & I fear too the Corruption of Post riders & PM—that this last Essay never reached you—When speaking of
                            Political Affairs it gives me great pain that I cannot speak in commendation of my Native Country—S. Carolina—the
                            Constitution and the Laws bears hard and heavy on the Inhabitants and I can confidently assert that there is no people in
                            Europe or America Suffer so much as do the Citizens of our State—We have Petitiond & remonstrated time after time to no
                            purpose and all hope for obtainng redress in a Constitutional way
                            is at an end—And it appears unless Congress can or will Interpose
                            in this Momentious affair that an Appeal to Voilent Measures will
                            ensue for the certainty of which I refer you to any gentleman of that St[ate] for confirmation in the premisses—I have named my
                            Last Son Federic B Trenck in Honor & commemoration of that Unfortunate Gentleman. having read his History also that of
                            Benniowsky the Spirit of Despotism Brown on Equality &C &C makes me hate the verry face of a Tyrant and
                            will give you a further Specimen of my Disposition & am Sire yours Truly
                        
                            E. Brown
                            
                        
                        
                            I had certain reasons for the Preamble to this
                                letter. You may remember Baron Trenck gave reasons when speaking of himself on similar occasion.
                        
                        
                            E B
                        
                        
                            
                                I Lament verry much the Deaths of the Old & Great Patriot General Jackson. Adieu & Excuse much haste &
                                inacuracy.
                        
                        
                            E. Browne
                            
                        
                    